DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-5 are objected to because of the following informalities:  the structure of the formulae required in each of the claims are blurry and should be replaced.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Paragraph [000149] and instant claim 40 describe the ultraviolet radiation is applied at an intensity in the range of about 13,000 to 15,000 µm/cm2.  The ultraviolet radiation intensity unit “µm/cm2” is not customary to one of ordinary skill in the art.  Typically, units of measurement directed to light intensity are watts (W) or joules (J) per a unit of area (e.g. cm2), thus it is unclear how Applicants are measuring the ultraviolet radiation intensity of the instant application.  The subject matter is not properly described in the application as filed.

Allowable Subject Matter
Claims 1-16 and 18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record, known by Rolland et al. (US Serial No. 2016/0137838), teaches a method of forming a three-dimensional object, comprising: (a) (i) providing a carrier and an optically transparent member having a build surface, the carrier and the build surface defining a build region there between, or (ii) providing a carrier in a polymerizable liquid reservoir, the reservoir having a fill level, the carrier and the fill level defining a build region there between; (b) filling the build region with a polymerizable liquid, the polymerizable liquid comprising a mixture of: (i) a light polymerizable liquid first component, and (ii) a second solidifiable (or second reactive) component different from the first component; (c) irradiating the build region with light (through the optically transparent member when present) to form a solid polymer scaffold from the first component and advancing (e.g., advancing concurrently--that is, simultaneously, or sequentially in an alternating fashion with irradiating steps) the carrier away from the build surface to form a three-dimensional intermediate having the same shape as, or a shape to be imparted to, the three-dimensional object and containing the second solidifiable component carried in the scaffold in unsolidified or uncured form; and (d) concurrently with or subsequent to the irradiating step, solidifying and/or curing (e.g., further reacting, polymerizing, or chain extending) the second solidifiable or reactive component in the three-dimensional intermediate to form the three-dimensional object [0011].  Rolland et al. teaches the solidifying and/or curing step (d) is carried out subsequent to the irradiating step (c) and is carried out by: (i) heating or microwave irradiating the second solidifiable component [0021].  Rolland et al. teaches a controller for use in carrying out the present invention may be a general purpose computer [0152].  Rolland et al. teaches the polymerizable liquid comprises photopolymerizable olefinic monomers (e.g. acrylics) [0110], a photoinitiator [0050, 0110], and a diamine [0239].  
Rolland et al. fails to teach the end-capped, imide-terminated prepolymer as required by the instant claims.  Rolland et al. does not contain sufficient suggestion, teaching, or motivation that would lead us from the taught method comprising a generic polyimide, to the claimed method comprising a prepolymer of Formula (I), 

    PNG
    media_image1.png
    153
    621
    media_image1.png
    Greyscale

wherein L comprises a poly(ethylene oxide) chain or a polyethylene chain, as required by the instant claims.  Such a reconstruction of the claims would be based on impermissible hindsight.
Avakian et al. (US Serial No. 2016/0215096) teaches novel aromatic polyimides for use in 3D printing, wherein a low-melt viscosity imide oligomer is derived from stoichiometric amounts of a dianhydride of the formula:

    PNG
    media_image2.png
    106
    175
    media_image2.png
    Greyscale

wherein X is selected from the group consisting of nil, C=O, -CH2 and oxygen, and at least one diamine having the formula selected form the group consisting of: 

    PNG
    media_image3.png
    115
    233
    media_image3.png
    Greyscale

wherein the Y radicals are either the same or different and are selected from the group consisting of nil, CH2, C2H4, C=O, and oxygen, and an endcap selected from the group consisting of 4-phenylethynylphthalic anhydride and cis-5-norbornene-endo-2,3-dicarboxylic anhydride, wherein the process comprises the steps of: (a) introducing the asymmetric dianhydride, the aromatic diamine, and the endcap into an extruder at its throat; (b) melt mixing the asymmetric dianhydride, the aromatic diamine, and the endcap for a sufficient period of time in at least one mixing zone having at least one temperature to thoroughly blend them together and to permit concurrent reaction of both the asymmetric dianhydride and the endcap with the diamine to form the imide oligomer [0036, clm1].  
Avakian et al. fails to teach the end-capped, imide-terminated prepolymer as required by the instant claims.  A person of ordinary skill in the art, at the time of filing, would not have motivation to modify the imide-terminated prepolymer of Avakian et al. to achieve the instantly claimed prepolymer of formula (I).  Such a reconstruction of the claims would be based on impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        
.